                  1 EDWARD R. REINES (Bar No. 135690)         DAVID BILSKER (Bar No. 152383)
                    edward.reines@weil.com                    davidbilsker@quinnemanuel.com
                  2 DEREK C. WALTER (Bar No. 246322)          David A. Perlson (Ca. Bar No. 209502)
                    derek.walter@weil.com                     davidperlson@quinnemanuel.com
                  3 ROBERT S. MAGEE (Bar No. 271443)          QUINN EMANUEL URQUHART &
                    robert.magee@weil.com                     SULLIVAN, LLP
                  4 NATE NGEREBARA (Bar No. 317373)           50 California Street, 22nd Floor
                    nate.ngerebara@weil.com                   San Francisco, CA 94111
                  5 WEIL, GOTSHAL & MANGES LLP                Telephone: (415) 875-6600
                    201 Redwood Shores Parkway                Facsimile: (415) 875-6700
                  6 Redwood Shores, CA 94065
                    Telephone: (650) 802-3000                   KEVIN P.B. JOHNSON (Bar No. 177129)
                  7 Facsimile: (650) 802-3100                   kevinjohnson@quinnemanuel.com
                                                                QUINN EMANUEL URQUHART &
                  8      GARLAND T. STEPHENS (Bar No. 24053910) SULLIVAN, LLP
                         garland.stephens@weil.com              555 Twin Dolphin Drive # 560
                  9      DOUGLAS W. MCCLELLAN (pro hac vice) Redwood City, CA 94065
                         doug.mcclellan@weil.com                Telephone: (650) 801-5000
                10       MELISSA L. HOTZE (pro hac vice)        Facsimile: (650) 801-5100
                         melissa.hotze@weil.com
                11       WEIL, GOTSHAL & MANGES LLP             ANNE S. TOKER (pro hac vice)
                         700 Louisiana Street, Suite 1700       annetoker@quinnemanuel.com
                12       Houston, TX 77002                      ROBERT B. WILSON (pro hac vice)
                         Telephone: (713) 546-5000              robertwilson@quinnemanuel.com
                13       Facsimile: (713) 224-9511              JOSEPH MILOWIC III (pro hac vice)
                                                                josephmilowic@quinnemanuel.com
                14       ANDREW P. GESIOR (pro hac vice)        QUINN EMANUEL URQUHART &
                         andrew.gesior@weil.com                 SULLIVAN, LLP
                15       WEIL, GOTSHAL & MANGES LLP             51 Madison Avenue, 22nd Floor
                         767 Fifth Avenue                       New York, New York 10010
                16       New York, NY 10153                     Telephone: (212) 849-7000
                         Telephone: (212) 310-8000              Facsimile: (212) 849-7100
                17       Facsimile: (212) 310-8007
                                                                DEREK L. SHAFFER (pro hac vice)
                18                                              derekshaffer@quinnemanuel.com
                         AUDRA SAWYER (Bar No. 324684)          QUINN EMANUEL URQUHART &
                19       audra.sawyer@weil.com                  SULLIVAN, LLP
                         WEIL, GOTSHAL & MANGES LLP             1300 I Street NW, Suite 900
                20       2001 M Street, Suite 600               Washington, D.C. 20005
                         Washington, DC 20036                   Telephone: (202) 538-8000
                21       Telephone: (202) 682-7000              Facsimile: (202) 538-8100
                         Facsimile: (202) 857-0940
                22                                              Attorneys for Defendants
                         Attorneys for Plaintiffs               BGI GENOMICS CO, LTD., BGI AMERICAS
                23       ILLUMINA, INC. AND ILLUMINA            CORP., MGI TECH CO., LTD., MGI
                         CAMBRIDGE LTD.                         AMERICAS, INC., AND COMPLETE
                24                                              GENOMICS, INC.

                25

                26
                27

                28

                                                                                     Case No. 3:20-cv-01465-WHO
09359-00002/12663824.1                                                          JOINT STIPULATION TO EXTEND TIME
                  1                      UNITED STATES DISTRICT COURT
                                       NORTHERN DISTRICT OF CALIFORNIA
                  2                         SAN FRANCISCO DIVISION

                 3 ILLUMINA, INC.                       Case No. 3:20-cv-01465-WHO
                   ILLUMINA CAMBRIDGE LTD.,
                 4                                      STIPULATION AND ORDER TO
                                    Plaintiffs,         EXTEND BRIEFING SCHEDULE
                 5
                         v.                             Judge: Honorable William H. Orrick
                 6
                   BGI GENOMICS CO., LTD.,
                 7 BGI AMERICAS CORP.,
                   MGI TECH CO., LTD.,
                 8 MGI AMERICAS, INC., and
                   COMPLETE GENOMICS INC.,
                 9
                                    Defendants.
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26
                27

                28

                                                      -2-                     Case No. 3:20-cv-01465-WHO
09359-00002/12663824.1                                                   JOINT STIPULATION TO EXTEND TIME
                  1              Pursuant to Northern District of California Civil Local Rules 6-1(b), 6-2, and 7-12, Illumina,

                  2 Inc. and Illumina Cambridge Ltd. (“Plaintiffs”) and Defendants BGI Genomics Co. Ltd., BGI

                  3 Americas Corp., MGI Tech Co., Ltd., MGI Americas, Inc., and Complete Genomics, Inc.

                  4 (“Defendants”) (collectively, “the Parties”) jointly stipulate to extend the deadlines to serve

                  5 responses and replies to Plaintiffs’ Motion to Amend the ‘025 Infringement Contentions (Dkt. 342)

                  6 as detailed below.

                  7              WHEREAS, Defendants requested and Plaintiffs have agreed to an extension of time for

                  8 Defendants to respond to Plaintiffs’ Motion to Amend the ‘025 Infringement Contentions (Dkt.

                  9 342);

                10               WHEREAS, a hearing on the Motion to Amend is set for May 19, 2021;

                11               WHEREAS, the Court has permitted six previous stipulated extensions to deadlines in this

                12 matter. See Dkt. Nos. 39, 44, 47, 193, 249, and 340;

                13               WHEREAS, extending the briefing deadlines would not have any further effect on the

                14 schedule for this matter;

                15               WHEREAS, the parties are available for the hearing on June 2, 2021 should the Court wish

                16 to reset the hearing date;

                17               Now therefore, the Parties, through the undersigned counsel, jointly request that the briefing

                18 schedule be extended as follows:

                19                             Event                               Original Date           Proposed Date
                20       Response to Motion to Amend                        April 27, 2021               May 3, 2021
                21
                         Reply                                              May 4, 2021                  May 14, 2021
                22

                23

                24 IT IS SO STIPULATED.

                25

                26       Dated: April 27, 2021
                27       By:      /s/ Melissa L. Hotze                      By:       /s/ David A. Perlson
                28       Edward R. Reines (Bar No. 135960)                       David Bilsker (Bar No. 152383)

                                                                           -1-                          Case No. 3:20-cv-01465-WHO
09359-00002/12663824.1                                                                             JOINT STIPULATION TO EXTEND TIME
                  1      Derek C. Walter (Bar No. 246322)               davidbilsker@quinnemanuel.com
                         Robert S. Magee (Bar No. 271443)               David A. Perlson (Bar No. 209502)
                  2      Nate Ngerebara (Bar No. 317373)                davidperlson@quinnemanuel.com
                         WEIL, GOTSHAL & MANGES LLP                     QUINN EMANUEL URQUHART &
                  3      201 Redwood Shores Parkway                     SULLIVAN, LLP
                         Redwood Shores, CA 94065                       50 California Street, 22nd Floor
                  4      (650) 802-3000 Tel.                            San Francisco, CA 94111
                         (650) 802-3100 Fax                             (415) 875-6600 Tel.
                  5      edward.reines@weil.com                         (415) 875-6700 Fax
                         derek.walter@weil.com
                  6      robert.magee@weil.com                          Kevin P.B. Johnson (Bar No. 177129)
                         nate.ngerebara@weil.com                        kevinjohnson@quinnemanuel.com
                  7                                                     QUINN EMANUEL URQUHART &
                         Garland T. Stephens (Bar No. 24053910)         SULLIVAN, LLP
                  8      Douglas W. Mcclellan (pro hac vice)            555 Twin Dolphin Drive, 5th Floor
                         Melissa L. Hotze (pro hac vice)                Redwood Shores, CA 94065
                  9      WEIL, GOTSHAL & MANGES LLP                     (650) 801-5000 Tel.
                         700 Louisiana, Ste. 1700                       (650) 801-5100 Fax
                10       Houston, TX 77002
                         (713) 546-5000 Tel.                            Anne S. Toker (pro hac vice)
                11       (713) 224-9511 Fax                             annetoker@quinnemanuel.com
                         garland.stephens@weil.com                      Robert B. Wilson (pro hac vice)
                12       doug.mcclellan@weil.com                        robertwilson@quinnemanuel.com
                         melissa.hotze@weil.com                         Joseph Milowic III (pro hac vice)
                13                                                      josephmilowic@quinnemanuel.com
                         Andrew P. Gesior (pro hac vice)                QUINN EMANUEL URQUHART &
                14       WEIL, GOTSHAL & MANGES LLP                     SULLIVAN, LLP
                         767 Fifth Avenue                               51 Madison Avenue, 22nd Floor
                15       New York, NY 10153                             New York, New York 10010
                         (212) 310-8000 Tel.                            (212) 849-7000 Tel.
                16       (212) 310-8007 Fax                             (212) 849-7100 Fax
                         andrew.gesior@weil.com
                17                                                      Derek L. Shaffer (pro hac vice)
                         Audra Sawyer (Bar No. 324684)                  derekshaffer@quinnemanuel.com
                18       WEIL, GOTSHAL & MANGES LLP                     QUINN EMANUEL URQUHART &
                         2001 M Street, Suite 600                       SULLIVAN, LLP
                19       Washington, DC 20036                           1300 I Street NW, Suite 900
                         (202) 682-7000 Tel.                            Washington, D.C. 20005
                20       (202) 857-0940 Fax                             (202) 538-8000 Tel.
                         audra.sawyer@weil.com                          (202) 538-8100 Fax
                21
                         Attorneys for Plaintiffs                       Attorneys for Defendants
                22

                23

                24

                25

                26
                27

                28

                                                                  -2-                        Case No. 3:20-cv-01465-WHO
09359-00002/12663824.1                                                                  JOINT STIPULATION TO EXTEND TIME
                  1 PURSUANT TO STIPULATION, IT IS SO ORDERED. The hearing is continued until
                    June 2, 2021 at 2 p.m.
                  2

                  3

                  4
                         DATED: April 28, 2021
                  5                                      WILLIAM H. ORRICK
                  6                                      United States District Court Judge

                  7

                  8

                  9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26
                27

                28

                                                          -3-                      Case No. 3:20-cv-01465-WHO
09359-00002/12663824.1                                                        JOINT STIPULATION TO EXTEND TIME
                  1                                           ATTESTATION

                  2          I, David Perlson, am the ECF User whose ID and password are being used to file this

                  3 Stipulation. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Melissa L. Hotze has

                  4 concurred in this filing.

                  5 DATED: April 27, 2021                         By /s/ David A. Perlson
                                                                    David A. Perlson
                  6

                  7

                  8

                  9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26
                27

                28

                                                                      -4-                        Case No. 3:20-cv-01465-WHO
09359-00002/12663824.1                                                                      JOINT STIPULATION TO EXTEND TIME
